Judgement Supreme Court, New York County (William A. Wetzel, J.), rendered August 9, 2004, convicting defendant, after a jury trial, of four counts of criminal sale of a controlled substance in the third degree and four counts of criminal sale of a controlled substance in or near school grounds, and sentencing him to an aggregate term of 7V2 to 22Va years, unanimously affirmed.
The court properly denied defendant’s CPL speedy trial motion since it was not made upon reasonable notice to the People, as required by CPL 210.45 (1) (see e.g. People v Goberdhan, 249 AD2d 324 [1998], lv denied 92 NY2d 852 [1998]).
Defendant did not preserve his argument that his rights to testify and to a fair trial were undermined by remarks made by the court in admonishing him to speak loudly enough for the jury to hear him, and we decline to review it in the interest of justice. Were we to review this claim, we would find that there was nothing prejudicial in the court’s admonition.
*477We perceive no basis for reducing the sentence. Concur— Tom, J.P., Friedman, Nardelli and Catterson, JJ.